Case 1:21-cr-00028-APM Document 245-1 Filed 06/17/21 Page1of1

UNITED STATES DISTRICT COURT
Northern District of Alabama

Joe Musso
Chief Deputy Clerk

Sharon N. Harris
Clerk of Court

 

CERTIFICATE OF GOOD STANDING

I, Sharon N. Harris, Clerk of the United States District Court, Northern District of
Alabama, DO HEREBY CERTIFY that Thomas J. Spina duly admitted to practice in said
Court on November 17, 1978 and is in good standing as a member of the bar of said Court.

Dated at Birmingham, Alabama, on June 15, 2021.

more S, GLE
By: GO

Pamela R. Cook, Deputy Clerk

 
